Citation Nr: 1029727	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-45 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for residuals of 
bronchiectasis (claimed as lung condition, pneumonia, 
pneumonitis, and residuals).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a video conference 
hearing before the Board at the RO in St. Paul, Minnesota.  

The record reveals that the Veteran has requested a video 
conference hearing in conjunction with his appeal as indicated by 
the May 2010 VA Form 9.  In another May 2010 letter, a claims 
representative also stated that the Veteran wanted a hearing.  
The Veteran has not yet been rescheduled for such a hearing.  The 
failure to afford the Veteran a hearing would amount to a denial 
of due process.  38 C.F.R. § 20.904(a)(3) (2009).  Therefore, the 
Veteran should be scheduled for a video conference hearing before 
the Board at the RO in St. Paul, Minnesota.  38 C.F.R.  §§ 
20.700(a),(e), 20.703, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should take appropriate steps in order 
to schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board via video conference at the local 
office in accordance with his request.  The 
Veteran and his representative should be 
notified of the date, time, and location of 
the hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board in accordance with appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



